AMENDED AND RESTATED BYLAWS OF PACIFIC CONTINENTAL CORPORATION May 15, Table of Contents ARTICLE I.SHAREHOLDERS1 SECTION1.ANNUAL MEETINGS1 SECTION2.ADJOURNED MEETINGS1 SECTION3.SPECIAL MEETINGS1 SECTION4.PLACE OF MEETINGS1 SECTION5.NOTICE OF MEETINGS1 SECTION6.QUORUM1 SECTION7.SHAREHOLDERS OF RECORD2 SECTION8.VOTING OF SHARES2 SECTION9.PROXIES3 SECTION10. BUSINESS AT MEETING3 ARTICLE II.DIRECTORS4 SECTION1.NUMBER4 SECTION2.ORGANIZATION4 SECTION3.MEETINGS4 SECTION4.SPECIAL MEETINGS4 SECTION5.PLACE OF MEETINGS4 SECTION6.WAIVER OF NOTICE4 SECTION7.QUORUM5 SECTION8.DUTIES OF THE CHAIR OF THE BOARD OF DIRECTORS5 SECTION9.DUTIES OF THE VICE CHAIR OF THE BOARD OF DIRECTORS5 SECTION10.OTHER DUTIES OF DIRECTORS5 SECTION11.RETIREMENT OF DIRECTORS5 SECTION12.VACANCIES5 SECTION13.COMMITTEES5 SECTION14.COMPENSATION 6 SECTION15.ELECTION OF DIRECTORS7 ARTICLE III.OFFICERS8 SECTION1.DESIGNATION AND QUALIFICATION8 SECTION2.TERM8 SECTION3.REMOVAL8 SECTION4.DUTIES OF THE PRESIDENT8 SECTION5.DUTIES OF THE VICE PRESIDENT8 SECTION6.DUTIES OF THE SECRETARY8 SECTION7.DUTIES OF OTHER OFFICERS8 SECTION8.OFFICIAL BONDS9 ARTICLE IV.CORPORATE SEAL9 SECTION1.SEAL9 ARTICLE V.CERTIFICATES AND TRANSFER OF SHARES9 SECTION1.CERTIFICATES FOR SHARES9 SECTION2.STOCK TRANSFERS9 SECTION3.LOST, STOLEN OR DESTROYED CERTIFICATES9 ARTICLE VI.AMENDMENTS9 SECTION1.AMENDMENT OF BYLAWS9 BYLAWS OF PACIFIC CONTINENTAL CORPORATION ARTICLE I. SHAREHOLDERS± SECTION1.ANNUAL MEETINGS±.An annual meeting of the shareholders will be held in the State of Oregon within one hundred twenty (120) days after the close of the fiscal year of the corporation.At the annual meeting, the shareholders will elect a Board of Directors and transact any other business that may legally come before the meeting. SECTION2.ADJOURNED MEETINGS±.If for any cause an election of directors is not held at the annual meeting provided for in Section 1, such meeting may be adjourned to a future date. SECTION3.SPECIAL MEETINGS±.Special meetings of the shareholders may be called by the President, by a majority of the Board of Directors, or by the holders of not less than tenpercent (10%) of the outstanding capital stock of the corporation.The record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs a demand.The Board of Directors will have the authority to designate the time and place of such a meeting.No business other than that stated in the notice of the meeting will be transacted at any special meeting. SECTION4.PLACE OF MEETINGS±.Meetings of the shareholders will be held at the principal office of the corporation or any other place designated by the Board of Directors. SECTION5.NOTICE OF MEETINGS±.Written or printed notice stating the place, date and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, will be delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting, either personally or by mail, by or at the direction of the President, the Secretary, the Board of Directors or the persons calling the meeting, to each shareholder of record entitled to vote at the meeting.If mailed, the notice will be deemed to be given when deposited in the United States mail, with postage prepaid, addressed to the shareholder at that shareholder's address as it appears on the stock transfer books of the corporation. SECTION6.QUORUM±. a.A majority of the shares entitled to vote, represented in person or by proxy, will constitute a quorum for the transaction of business at any shareholders' meeting.If a person attends a meeting for the express purpose of objecting to the transaction of any business on the grounds that the meeting is not lawfully called or convened, the shares held by that person or represented by a proxy given to that person will not be included for purposes of determining whether a quorum is present.The persons present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough persons to leave less than a quorum. 1 b.In the absence of a quorum, a majority of the shares represented in person or by proxy may adjourn the meeting from time to time until a quorum will attend.Any business that might have been transacted at the original meeting may be transacted at the adjourned meeting if a quorum exists. SECTION7.SHAREHOLDERS OF RECORD±.The persons entitled to receive notice of and to vote at any shareholders' meeting or any adjournment thereof will be those persons designated as shareholders in the stock transfer books of the corporation on the date of mailing of the notice of the meeting or on such other date as determined in advance by the Board of
